UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16508 USA REAL ESTATE INVESTMENT TRUST (Exact Name of Small Business Issuer as specified in its Charter) California 68-0420085 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 641 Fulton Avenue, Suite 200, Sacramento, California95825 (Address of principal executive offices)(Zip Code) (916) 761-4992 (Issuer's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None Securities registered under Section 12(g) of the Exchange Act: Shares of Beneficial Interest (Title of class) (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso Nox Page 1 of4 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark if Registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined under Rule 12b-2 of the Securities Exchange Act of 1934).YesoNox The aggregate market value of the registrant’s voting shares held by non-affiliates:no established market exists for the registrant’s shares of beneficial interest. The number of shares of beneficial interest outstanding at October 13, 2009 was 18,007. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE We are filing this Amendment No. 1 to the Annual Report on Form 10-K of USA Real Estate Investment Trust for year ended December 31, 2008 which was originally filed on October 13, 2009 (“Original Filing”) in order to correct the language of the certifications required by Item 601(b)(31) of Regulation S-K as filed herewith.Except for the amendment described above, the Amendment No. 1 does not revise, update, or in any way affect any information or disclosure contained in the Original Filing and we have not updated the disclosures contained herein to reflect events that occurred at a later date.Accordingly, this Amendment No. 1 should be read in conjunction with our Securities and Exchange Commission filings made subsequent to the Original Filing. Page 2 of 4 USA REAL ESTATE INVESTMENT TRUST FORM 10-K/A Year Ended December 31, 2008 TABLE OF CONTENTS Page PART IV. Item 15 Exhibits and Financial Statement Schedules 3 Signatures 4 Item 15. Exhibits and Financial Statement Schedules Exhibit No. Description Amended and Restated Declaration of Trust of Commonwealth Equity Trust USA Bylaws of the Trust Amendments to Sections 2.3.1, 2.3.7, 2.3.8, 2.4.2 and 2.4.3 of the Amended and Restated Declaration of Trust of Commonwealth Equity Trust USA (adopted on August 29, 1988 at the1988 Annual Meeting) Article VIII of Exhibit 3.1 Form of Share Certificate Code of Ethics * Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * Filed herewith Page 3 of 4 USA REAL ESTATE INVESTMENT TRUST Signatures Pursuant to the requirements of Section 13 of 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: November 17, 2009 USA Real Estate Investment Trust Date By: /s/Gregory E. Crissman Gregory E. Crissman as Chief Executive Officer and Principal Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated: Dated: November 17, 2009 USA Real Estate Investment Trust Date By: /s/Gregory E. Crissman Gregory E. Crissman as Chief Executive Officer and Principal Financial Officer Dated: November 17, 2009 By: /s/Benjamin Diaz Date Benjamin Diaz, Trustee Dated: November 17, 2009 By: /s/ Joyce A. Marks Joyce A. Marks Trustee Page 4 of 4
